Case 19-12649-mdc         Doc 87Filed 04/22/21 Entered 04/22/21 16:30:12                   Desc Main
                                Document     Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE:                                            Chapter 13 Proceeding
    Bobby L. Fisher
                                       Debtor(s)      19-12649-MDC
    Cenlar, FSB as Servicer for CitiMortgage, Inc.
                                 Movant
    v.
    Bobby L. Fisher
    and
    William C. Miller, Esquire
                  Respondent

                      MOTION TO VACATE MARCH 18, 2021 RELIEF ORDER

            AND NOW, comes Cenlar, FSB as Servicer for CitiMortgage, Inc. (Movant) by and through

   its counsel, Sarah K. McCaffery, Esquire, and files this Motion to Vacate the March 18, 2021 Relief

   Order.

      1. On June 25, 2020 Movant filed a Motion for Relief which alleged that the Debtor(s) was/were
            in arrears on the payments to Movant.
      2. Debtor filed a Response to Movant’s Motion on July 15, 2020.
      3. Subsequently to that filing Movant and Debtor entered into a Stipulation of Settlement which
            was filed on July 23, 2020 and approved by this Honorable Court on July 27, 2020.
      4. Under the terms of the Stipulation, Debtor was required to remain current on all post-petition
            payments due and owing to Movant regarding the property located at 1418 Milton Street,
            Bristol, PA 19007.
      5. On February 12, 2021, Movant, through counsel, sent a Notice of Default to Debtor and
            Debtor’s counsel advising that the December 2020 through and including February 2021
            mortgage payments had not been made and requiring that the default be cured on or before
            March 1, 2021.
      6. Debtor failed to cure the default and on March 11, 2021 Movant filed a Certification of Default
            requesting entry of the Relief Order.
      7. As a result of the Debtor’s failure to comply with the terms of the Stipulation and failure to
            cure the default a Relief Order was signed on March 18, 2021.
      8. Subsequent to the entry of the March 18, 2021 Relief Order, Movant received sufficient funds
            to cure the delinquency.
      9. As of April 21, 2021, Debtor’s loan is due for the April 1, 2021 payment of $1,773.16, with
            $181.39 in Debtor Suspense.
Case 19-12649-mdc      Doc 87     Filed 04/22/21 Entered 04/22/21 16:30:12                Desc Main
                                  Document     Page 2 of 2
      10. As such, Movant now seeks to vacate the March 18, 2021 Relief Order.
      WHEREFORE, Movant respectfully requests this Honorable Court ORDER:
   March 18, 2021 Order granting Movant Relief from the stay is VACATED.


   04/22/2021
                                                        /s/Sarah K. McCaffery_____________
                                                        POWERS KIRN, LLC
                                                        Jill Manuel-Coughlin, Esquire; Atty ID # 63252
                                                        Harry B. Reese, Esquire; Atty ID #310501
                                                        Sarah K. McCaffery, Esquire; Atty ID #311728
                                                        8 Neshaminy Interplex, Suite 215
                                                        Trevose, PA 19053
                                                        215-942-2090 phone; 215-942-8661 fax
                                                        bankruptcy@powerskirn.com
                                                        Attorney for Movant
